Citation Nr: 0336559	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for essential tremor.

2.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

Service connection for PTSD was granted during the course of 
the current appeal and a 30 percent rating assigned.  

As to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.  In any event, 30 percent is 
not the maximum assignable under all potential rating 
criteria, and the issue remains on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

This latter portion of this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the RO if further action is required thereby.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the service connection issue on appeal.

2.  Credible history, associated evidence and medical opinion 
indicate that the veteran experienced injury in service that 
precipitated tremors, and that the tremors he has had since 
then to date are reasonably associated therewith.



CONCLUSION OF LAW

Essential tremors were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 4.3 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Suffice it to state that with regard to the service 
connection issue on appeal, there has been sufficient 
development of the evidence as to provide all required due 
process and that the available evidence is adequate to 
provide a sound basis for the satisfactory resolution of the 
issue. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R.§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2003).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and a chronic neurological disorder becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2003); 38 C.F.R. 3.307, 3.309 (2003).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2003); 38 C.F.R. 3.303(d) 
(2003).

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, op. cit.; however , a lay statement 
may be made which relays the visible symptoms of a disease or 
disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a current disability involving the knees.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, op. cit. and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  An opinion based on an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2003); 38 C.F.R. §§ 3.102, 4.3 (2003).


Factual Background  and Analysis

The available service records are minimal but devoid of 
pertinent clinical information other than that the veteran 
was given a perfunctory examination at separation and 
reenlistment was denied to him for reasons not made clear.  
[Further discussion of the pertinent factors will be included 
in the medical assessment below].

The veteran has discussed his service circumstances in great 
detail in written documents of record.  These commentaries 
are entirely credible and not inconsistent with both the 
service records in the file, the history of the units with 
which he was associated, and the other related, known 
circumstances of his service and the situations therein.  

In essence, the veteran served in the South Pacific during 
World War II on naval vessels that were subjected to 
bombardment.  On May 20, 1944 or thereabouts, on an LST which 
was nested with 5 other ships in the Pacific, just prior to 
the invasion of the Gilbert Islands, the crew was waiting for 
ammunition to be taken aboard when an explosion occurred.  
All the ships were destroyed and he felt himself fly through 
the air along with many other items, and ended up in a sugar 
cane field.  He was then taken to a field hospital and was 
treated and released as one of many "walking wounded".  He 
was initially assigned to another ship, eventually flown back 
to the States and hospitalized in Philadelphia for a period 
of time after which he was sent to a convalescent facility in 
NJ.  He stayed at that facility until the end of the war at 
which point he tried to reenlist but was rejected due to a 
"slight tremor" of his hands.  He was discharged at the 
convenience of the government and returned to CA to take a 
job as a trucker.

The veteran further states that from his first job after 
service in 1946, and in a job he would retain in one area or 
another for some 38 years, he was known by his fellow 
truckers as "Shakey" because of the tremors.  He said that he 
did not file at separation because he needed a job too badly, 
and there were too many other men who wanted the same job.  
He argues that the tremors have just become worse and that 
recently they may have been aggravated by other problems.  He 
reports that he has been seen over the years by any number of 
physicians who are no longer living, but that his most recent 
personal doctor has opined that the tremor now present did in 
fact probably originate from that World War II experience.

Of record are several statements from BK, M.D., one of which 
in 1999 indicated that he had seen the veteran for tremors 
which were said to have started in World War II.  The tremor 
which had been noticed as a young man had precluded his 
reenlistment.  He had been treated with various therapies.

A subsequent statement from Dr. K in September 2000 was to 
the effect that he had treated the veteran for 10 years.  The 
veteran was noted to have a longstanding tremor and had been 
treated with medications, some of which were helpful, but 
over the years he had gradually lost control.  He further 
stated that

(h)istorically, these were first observed 
when he was a young man in the Navy and 
apparently this was an issue when he was 
trying to reenlist in 1945.  He has 
adapted well to these but in recent years 
it has made his ability to do self care 
activities much more difficult and limits 
his ability in his activities of daily 
living.  In the 10 years I have observed 
him, I have noted this to have become 
much more of a problem despite the 
conventional medication treatments 
available for this condition. 

On a VA examination in May 2001, the examiner noted that the 
veteran, then age 82, had a history of tremors ever since he 
was treated at a convalescent hospital in 1945.  The tremor 
had gradually worsened over the years.  The veteran reported 
that he had been treated at the convalescent facility because 
of an injury on shipboard when many sailors had been killed.  
He said he had been blown some 100 yards and fell into a 
sugar cane field.  He remembered that he had been aware at 
the time that he hurt all over but did not recall whether he 
had lost consciousness.  The tremor started shortly 
thereafter, within 6 months or so to a year, and was mainly a 
mild tremor on the right hand, greater than the left hand.  
He reported that he actually told service doctors about the 
tremor but circumstances at the time ended with him 
discharged without a thorough examination.  He also recalled 
that a more thorough disability evaluation was suggested but 
he declined because he was eager to get to a job and was 
afraid that someone else would take it before he got there.

Since 1945, he had a job as a truck driver and was known as 
"Shaky" as long as he could remember in that truck driver 
position.  He drove trucks for 38 years or more, and 
eventually the tremors started to interfere with his daily 
living activities.  They had become markedly worse since his 
first wife's death in 1995, when they became disabling.  
Since then, he had had problems holding a cup or fork, and 
had been taking medications for it for about 15 years.  There 
was no family history of tremor.

On examination, he was somewhat unsteady and had a coarse 
tremor of both hands and his neck which was on the order of 
3-5 per second in frequency.  Activities were said to worsen 
the tremor such as attempting to perform finger to nose 
maneuvers.  There was mild cog wheeling in the wrists and 
elbows but no bradykinesias.  There was no decreased movement 
of the arms with ambulation and the tremor was not pill-
rolling type.  He had normal hand grip and strength and 
normal wrist flexion and extension but marked ataxias with 
fine movements of both hands.

The examiner noted the history and care by Dr. K as well.  He 
also noted that in the brown service records envelope, in 
March 1945, at the hospital in Philadelphia, it was 
recommended that the veteran not be reenlisted as he was 
unsuitable for retention.  He had been admitted with a 
diagnosis of "undetermined".  X-rays were negative; he had 
complained of nervousness, "jumps", irritability and being 
dissatisfied.  There was no further explanation of those 
terms, and this was specifically noted by the VA examiner.  
There was said to be longstanding lability but no sign of 
mental disorder.  

The examiner concluded that

(w)ith regard to the specific questions 
whether or not the veteran's complaints 
in the service are related to his current 
essential tremor, my thoughts are as 
follows: This individual adamantly 
indicates that he has had this same 
tremor since the service in 1945 and that 
this condition has gradually worsened 
over time.  While he had vague complaints 
during service, I cannot find any medical 
records to substantiate this assumption, 
and the medical records do indicate that 
his neurologic exam was within normal 
limits.  However, there is no specific 
neurologic exam to address whether or not 
a mild tremor was present.  Under the 
circumstances described by the patient, 
most likely a mild essential tremor could 
very easily be overlooked or felt to be a 
variant of normal exam, especially in an 
anxious or nervous individual.  This 
being the case, with no firm evidence 
that the patient did not have a tremor at 
the time of his discharge in 1945, I feel 
that the balance of weight of evidence in 
this case indicates that it is at least 
as likely as not that a mild, 
nondisabling tremor did exist at that 
time, which has contributed to his 
present tremor seen today.  [emphasis 
added]

A statement was received from the veteran's (second) wife, 
whom he married in 1996, and who confirmed his allegations 
and reiterated what she had been told by him and what others 
had told her as well.

A fellow truck driver, HHW, who had known the veteran since 
1953, reported that he had worked with him regularly, they 
frequented the same rest stops, etc., and that he had always 
been known as "Shakey" became of the tremors, which had 
gotten worse in recent times.  The veteran had told him long 
ago that the tremors had started as a result of an explosion 
in service in World War II.

Another truck driver, GRR, reported that he had known the 
veteran since 1952, working in a closely located company, and 
that he had been known as Shakey Two, a name which had been 
given to him because his hands shook.  The veteran had told 
Mr. R that this started because of an explosion in service.

The Board finds the veteran's story to be candid, logical, 
entirely consistent with the actual service records in the 
file and the known history of his wartime circumstances, and 
wholly credible.  

And while the Board would in no way construe it to be 
purposefully self-serving, it is certainly constructive to 
his cause that he has repeated that story to fellow truckers 
since at least the early 1950's, remarkably soon after his 
separation from service and the alleged service incident.  

More significant perhaps is the entirely independent and 
totally non-self-serving element to which that is added, 
namely that in an occupational arena where nicknames (and 
"handles" or call names) are well known and important 
including for communicating with one another as they drive, 
these fellow truckers have all known the veteran as "Shakey" 
since the early 1950's, which clearly reflects the objective 
presence of tremors since soon after service separation.   
The Board finds this not only to be unique circumstantial 
evidence, but entirely credible and substantively quite 
persuasive. 

Finally, with regard to the physicians' opinions, all of 
which are based on the best available evidence, in this case, 
the factual premise and history upon which the physician's 
opinions rest appear to be entirely accurate and well 
documented, and the opinions are both consistent and 
corroborative of the collective evidence of record.

Accordingly, based on the evidence of record and resolution 
of reasonable doubt, service connection is warranted for 
essential tremors as being the result of the inservice 
explosion in World War II.

ORDER

Service connection for essential tremors is granted. 



REMAND

With regard to his PTSD, the veteran has alleged that his 
nervousness plus his tremors have rendered him unable to 
work.  There is some evidence to substantiate that claim, 
albeit the veteran is also of advancing age and has some 
other disabilities. 

He was examined by VA in May 2001 primarily for the purpose 
of the grant of service connection.  The clinical findings as 
they relate to the actual rating of the disorder are somewhat 
limited.  However, the examiner found evidence of sleep 
impairment, irritability and some hypervigilance.  The 
diagnosis was PTSD.  Axis III was deferred to medical 
opinion; Axis IV was severe familial conflict with a step-son 
and multiple medical problems.  These personal factors are 
important to a rating action, but were not further delineated 
and not explained in the context of his ability to cope 
socially and within the family setting.  The Global 
Assessment of Functioning (GAF) was set at 61.  This is not 
otherwise explained and would appear to be not entirely 
reflective of the other factors noted in that same 
examination report.  

During the course of the current appeal, regulations have 
been revised to afford a veteran all benefits of due process, 
specifically with regard to assisting in development of 
evidence, etc.  It is unclear whether the veteran fully 
understands what is to be considered in rating his 
disabilities, nor does he seem to fully understand that he 
can provide additional evidence, and if so, what is 
preferred, and that VA is obligated to assist him.  

All in all, the Board finds the singular psychiatric 
examination to be inadequate for an equitable rating of the 
PTSD disability, and further, does not address the aspects of 
this disorder when associated with the now service-connected 
tremor disability.  It is also not clear whether there are 
additional mental health reports of record from VA care since 
the initial grant of service connection.

For both procedural and substantive grounds, the Board has no 
option but to remand the case for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should 
delineate those physicians who have 
recently treated him for psychiatric 
problems or symptoms, and either he 
should provide records therefrom, or 
after appropriate release, VA should 
assist him in obtaining all such records, 
which should be added to the claims file.  
The veteran should also be asked to 
identify all mental health treatment he 
may have received in recent years from 
any source, and the VA should obtain 
these records as well and file them in 
the claims folder.

2.  The RO should schedule the veteran 
for VA examination by a psychiatric 
specialist, who has not previously seen 
him, to determine the nature, extent and 
current residuals of his PTSD and to what 
extent the disorder impacts his social 
and industrial capacities.  

The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any necessary special 
studies or tests should be accomplished.  
All opinions should be annotated to the 
pertinent clinical findings.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 

information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



